Citation Nr: 0815676	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  99-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for chronic sinusitis.  

3.  Entitlement to service connection for tinea cruris.  

4.  Entitlement to service connection for a urinary, kidney, 
and bladder disorder.  

5.  Entitlement to service connection for peptic ulcer 
disease.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1970.  
He also served in the Virginia Army National Guard from 
November 1975 to November 1976 and January 1978 to July 1979, 
with various periods of active duty for training (ACDUTRA) or 
inactive duty for training (INACDUTRA).  

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
multiple claims and a petition to reopen a previously denied 
claim for service connection for rhinitis. After additional 
evidence was received, the RO confirmed the denials in rating 
decisions of January 1996 and October 1997.  The veteran 
requested a Travel Board hearing in his November 1997 
Substantive Appeal (VA Form 9), but withdrew this request in 
March 1998.  38 C.F.R. § 20.704(e) (2007).  

After the Board determined in October 1998 that the veteran 
had filed a timely notice of disagreement (NOD), the veteran 
in February 1999 requested an RO hearing, but he failed to 
appear at the scheduled July 1999 hearing.  In July 2000, the 
Board denied all of the veteran's claims, but United States 
Court of Appeals for Veterans Claims (the Court) in April 
2002 vacated the Board's decision and remanded the claims, 
pursuant to a March 2002 joint motion, for appropriate 
notification and development pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  In October 2002, acting 
pursuant to 38 C.F.R. § 19.9(a)(2), the Board ordered 
additional development, but, after that regulation was ruled 
invalid, see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), remanded 
the claim in October 2003 to the RO for such development.  

Subsequently, in February 2006, the Board issued another 
decision that also denied each of the veteran's claims.  He 
also appealed that decision to the Court.  In December 2007, 
the Court issued an order vacating and remanding the Board's 
February 2006 decision, pursuant to another joint motion.  As 
discussed below, the joint motion directed the Board to 
remand the case once more to provide the veteran with proper 
VCAA notice.  

Therefore, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The December 2007 joint motion noted that, following the 
Board's October 2003 remand, the AMC did not notify the 
veteran that he should submit all evidence in his possession 
that pertained to the claim.  The joint motion also stated 
that letters from the AMC to the veteran in January 2003 and 
March 2004, and the September 2005 supplemental statement of 
the case (SSOC), which included the full text of 38 C.F.R. 
§ 3.159, were also insufficient, because the veteran did not 
have notice of the evidence he should submit to substantiate 
his claim prior to the denial in the September 2005 SSOC.  
The joint motion also noted that the "timing error" was not 
"cured" by remand and further adjudication of the veteran's 
claim.  The joint motion then, in effect, directed the Board 
to remand the case to the "RO" so that it could properly 
notify the veteran of the evidence he should submit, and of 
the evidence that would substantiate his claims for service 
connection for a psychiatric disorder; chronic sinusitis; 
tinea cruris; a urinary, kidney, and bladder disorder; and a 
peptic ulcer; and his application to reopen his claim for 
service connection for allergic rhinitis.  

The Board also observes that, in its decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that, where 
the issue is whether new and material evidence has been 
presented to reopen a previously denied claim, the claimant 
must be notified as to the specific information and evidence 
needed to reopen the claim, based on the reason(s) for the 
prior denial.  The record does not reflect that the veteran 
has been provided notice that complies with Kent concerning 
the issue relating to service connection for allergic 
rhinitis.  

Accordingly, the case must again be REMANDED for the 
following actions:

1.  Notify the veteran of the evidence he 
should submit, and the evidence that 
would substantiate his claims for service 
connection for a psychiatric disorder; 
chronic sinusitis; tinea cruris; a 
urinary, kidney, and bladder disorder; 
and a peptic ulcer; and his application 
to reopen his claim for service 
connection for allergic rhinitis, 
including all pertinent evidence in his 
possession.  Also, notify the veteran of 
the specific information and evidence 
needed to reopen the claim for service 
connection for allergic rhinitis, based 
on the reason(s) for the prior denial, 
complying with Kent.  

2.  Then, readjudicate the issues on 
appeal.  If the claims are not granted to 
the veteran's satisfaction, provide him 
and his attorney with an SSOC, and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



